Citation Nr: 1103316	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right hip gluteal 
strain, claimed as secondary to service-connected chronic lumbar 
strain with muscle spasms and L5-S1 fusion.

2.  Entitlement to service connection for a left foot disability, 
claimed as secondary to service-connected chronic lumbar strain 
with muscle spasms and L5-S1 fusion.

3.  Entitlement to service connection for a right wrist 
disability, diagnosed as wrist strain.

4.  Entitlement to service connection for a left wrist 
disability, diagnosed as wrist strain.

5.  Entitlement to service connection for a right shoulder 
disability, diagnosed as degenerative joint disease.

6.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to December 
2004.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision in which the RO, inter alia, denied 
service connection for right gluteal strain, claimed as right hip 
condition, secondary to chronic lumbar strain with muscle spasms 
and L5-S1 fusion; left foot condition, secondary to chronic 
lumbar strain with muscle spasms and L5-S1 fusion; a left wrist 
condition; a right wrist condition; a right shoulder condition; 
and a left shoulder condition.  In February 2007, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in July 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2008.

In May 2008, the Veteran participated in an informal conference 
with a Decision Review Officer (DRO) at the RO; a report of that 
conference is of record.

In a May 2008 written statement, the Veteran indicated that he 
wished to withdraw from appeal his claims for service connection 
for bilateral hearing loss and tinnitus, for which he had 
initiate an appeal in his February 2007 NOD.  Hence, the claims 
remaining on appeal are set forth are those on the title page.

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
requested, and the undersigned granted, a 30-day abeyance period 
for submission of additional evidence in support of the claims.  
In July 2010, the Veteran requested an additional 30-day abeyance 
period for submission of evidence.  The Veteran has submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2010).

The Board's decision on the claim for service connection for a 
left shoulder disability is set forth below.  The remaining 
claims on appeal are addressed in the remand following the order; 
those matters are being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in an August 
2010 written statement, the Veteran's representative contended 
that the Veteran has disabilities of the bilateral knees that 
newly submitted evidence showed are related to his service-
connected lumbar spine disability.  The Board notes that, in the 
March 2006 rating decision, the RO granted service connection for 
a right knee strain and denied service connection for a left knee 
strain.  The Veteran did not initiate an appeal with regard to 
this denied claim.  Therefore, the Board is interpreting this 
statement as a request to reopen the previously denied claim of 
entitlement to service connection for a left knee disability.  It 
does not appear that the request to reopen the claim for service 
connection for a left knee disability has yet been addressed by 
the RO.  As such, this matter is not properly before the Board, 
and is thus referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  While the Veteran has complained of left shoulder pain, there 
is no competent medical evidence that the Veteran currently has, 
ever has had, a left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate his claim for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant and 
what information and evidence would be obtained by VA.  The March 
2006 rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the August 2005 
letter-which meets Pelegrini's content of notice requirements-
also meets the VCAA's timing of notice requirement.  

The Board notes that the Veteran has not been provided specific 
notice regarding VA's assignment of disability ratings and 
effective dates (in the event that any claim for service 
connection is granted).  However, the absence of such notice is 
not shown to prejudice the Veteran.  Because the Board herein 
denies the claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records, and the reports of September 2005 and June 
2008 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
June 2010 Board hearing, along with various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record on the claim for service connection 
for a left shoulder disability is warranted.

The Board acknowledges that the Veteran has not been afforded a 
VA examination with regard to the claim decided herein; however, 
no such examination is required.  As explained in more detail 
below, there is no medical indication whatsoever that the Veteran 
has a claimed left shoulder disability.  As the current record 
does not reflect even a prima facie claim for service connection 
for this claimed disability, VA has no obligation to obtain any 
medical opinion commenting upon the etiology of the claimed 
disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 
18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied.

The Veteran's December 2004 separation examination report shows 
that the Veteran's upper extremities were normal, and he reported 
no history of left shoulder symptoms.

A November 2005 VA outpatient treatment record shows that the 
Veteran complained of bilateral shoulder pain.

A July 2006 VA record of a VA x-ray shows that the Veteran's left 
shoulder revealed no acute fracture or dislocation.  There was no 
other bony abnormality, and soft tissues were unremarkable.

On his February 2007 NOD, the Veteran indicated that he believed 
that his shoulders should be service connected due to shooting 
weapons with recoil in service.

During his June 2010 Board hearing, the Veteran asserted that his 
bilateral shoulder disabilities were related to his being a 
canine handler in service and also secondary to pushups in 
service.

Based on the evidence of record, the Board finds that service 
connection for a left shoulder disability is not warranted.  
Specifically, the Board finds that there is no medical evidence 
of record of a current disability of the left shoulder that could 
be related to the Veteran's service.  The Veteran has only 
vaguely described injuring both of his shoulders either handling 
dogs or doing pushups.  He has not alleged a specific injury to 
his left shoulder.  

Nevertheless, even if the Board was to accept as credible the 
Veteran's description of the events in service that he believes 
led to a left shoulder disability, there is no competent medical 
evidence that even suggests that the Veteran has, or ever has 
had, a left shoulder disability of any kind.  While the Veteran 
has generally described pain of both shoulders, pain alone, 
without evidence of underlying pathology, does not constitute a 
disability for compensation purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).

Furthermore, to whatever extent the Veteran and/or his 
representative attempt to support the claim on the basis of lay 
assertions, alone, such attempt must fail.  Matters of medical 
diagnosis (and, if competently shown, a medical relationship 
between such disability and service) are matters within the 
province of trained medical professionals.  See Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  As neither the appellant nor his 
representative is shown to be other than a layperson without 
appropriate medical training and expertise, neither is competent 
to render a probative (persuasive) opinion on such a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence does not establish that the Veteran has 
the disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, the claim for service 
connection for a left shoulder disability must be denied, because 
the first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a grant 
of service connection-has not been met.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a left shoulder disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports a finding of current 
left shoulder disability, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left shoulder disability is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  

Considering the evidence of record, the Board finds that medical 
examination and opinion is needed to resolve each of the 
remaining claims for service connection on appeal. 

Regarding the Veteran's right hip gluteal strain, claimed as 
secondary to service-connected chronic lumbar strain, the Board 
notes that the report of the September 2005 VA examination 
reflects a diagnosis of a right hip gluteal strain.  That VA 
examination report does not include an opinion as to etiology of 
the diagnosed disability.  After the Veteran underwent nerve 
conduction and EMG studies, which were normal, the VA examiner, 
in a July 2008 addendum, indicated that the Veteran's right hip 
was not related to his back because there was no evidence of 
radiculopathy.  However, the Board finds that this opinion is 
inadequate because it only addressed the absence of radiculopathy 
and did not address whether the Veteran's diagnosed right hip 
disability-right hip gluteal strain-is medically related to his 
service-connected lumbar spine disability.

As for the Veteran's left foot disability, claimed as secondary 
to service-connected chronic lumbar strain, the Board notes that 
a January 2008 VA outpatient record shows that the Veteran had an 
abnormal neurological examination.  The continuation of that 
treatment report was not contained in the claims file, as will be 
addressed below.  The Veteran's claim was denied on the basis of 
July 2008 VA addendum opinion.  In that opinion, the examiner 
provided as a rationale for his opinion that the Veteran had a 
normal neurological examination of the lower left extremity.  
Since the January 2008 VA treatment record, which shows there was 
an abnormal neurological evaluation, was not available for review 
at the time the July 2008 VA examiner rendered his opinion, the 
Board finds that a remand is necessary for examination and 
opinion.

Regarding the Veteran's wrist and the right shoulder 
disabilities, the Board finds that diagnoses for these claimed 
disabilities are reflected in the current record.  Specifically, 
the September 2005 VA examination report includes diagnoses of 
bilateral wrist strains.  In November 2009, the right shoulder 
was noted to have signs and symptoms consistent with impingement, 
and a September 2005 x-ray report shows a finding of minimal 
acromioclavicular degenerative joint disease.  It has been 
documented in the record that the Veteran was a canine handler 
for a large portion of his service.  The service treatment 
records show that the Veteran complained in April 2004 of right 
shoulder pain since November 2003.  He indicated that he was a 
canine handler and was constantly pulled by his dog.  On 
examination, there was a bony growth in the right shoulder as 
compared to the left.

In the March 2006 rating decision, the RO denied the Veteran's 
claim for a left wrist disability based upon a finding that it 
existed prior to service.  While the Veteran reported in December 
2004 that he broke his wrist in 1999, he did not report this pre-
service injury upon entry into service, and his upper extremities 
were normal at that time.  The Board finds that the Veteran's 
service as a canine handler in service is credible and supported 
by the record.  e Board finds that the Veteran's report of 
pulling on his wrists and shoulders due to his activities as a 
canine handler are likewise credible.  However, there is no 
medical opinion that directly addresses whether there exists a 
medical relationship between current left wrist disability and 
service. 

Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the Veteran's documented 
medical history and assertions, and supported by clearly-stated 
rationale- is needed to resolve each of the remaining claims for 
service connection on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claims for service connection (as each original 
claim will be considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file all pertinent 
medical records.  

The record reflects that there are outstanding VA medical records 
which may be pertinent to the claims remaining on appeal.  In 
this regard, the Veteran submitted VA outpatient treatment 
records from the Portland VA Medical Center (MC), from September 
2005 to June 2010.  The record contains approximately 270 pages 
of such records.  A review of the file indicates that pages 
numbered 209 to 211 are missing from the record, and this 
includes part of a pertinent treatment entry dated in January 
2008, which addressed the Veteran's left lower extremity.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the Portland VAMC the missing pages 
noted above and any outstanding treatment records dated since 
June 2010, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  The RO's adjudication of these claims 
should include consideration of all evidence added to the claims 
file since the RO's last adjudication of the claims-to include, 
for the sake of efficiency, additional evidence submitted 
directly to the Board, notwithstanding the waiver of initial RO 
consideration of the evidence.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Portland 
VAMC all records dated from October 2007 to 
January 2008 (currently missing from the 
claims file), as well as all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran, since June 2010.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the remaining claims on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The physician should clearly indicate whether 
the Veteran has current disability/ies of the 
right hip, the left foot, the right and left 
wrists, and the right shoulder  Then, with 
respect to each such diagnosed disability, 
the examiner should provide the opinion 
designated below:  

For the right hip and left foot, the 
physician should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability (a) was 
caused or (b) is aggravated by the Veteran's 
service-connected lumbar spine disability.  
If aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation.

For each wrist, the physician should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability had its onset in or is medically 
related to service.  The examiner is asked to 
specifically consider the Veteran's 
description of having been a canine handler 
in service and his symptoms that stemmed from 
that activity.

For the right shoulder, the physician 
should provide an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
disability had its onset in or is medically 
related to service.  The examiner is asked to 
specifically consider the in-service 
complaints of right shoulder pain and the 
Veteran's description of having worked as a 
canine handler during service.

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate each claim for service 
connection remaining on appeal in light of 
all pertinent evidence (to include all that 
added to the record since the RO's last 
adjudication of the claims) and legal 
authority.

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


